Citation Nr: 0315629	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2003, the Board 
granted the veteran's motion that his case be advanced on the 
docket, and accomplished additional development of the 
evidence by means of a memorandum.  

In a letter from the Board dated in April 2003, whereby the 
veteran was notified that a motion by him that his case be 
advanced on the Board's docket had been denied, the Board 
also advised him that new medical evidence he had submitted 
in support of his claim was deemed to constitute a new claim 
for an increased rating for a left shoulder disability, and 
that this issue would be referred to the RO.  That matter is 
accordingly herein referred to the RO for action as 
appropriate.


REMAND

As noted above, the Board recently undertook further 
development of the veteran's claim for TDIU benefits.  As a 
consequence of this development, additional VA treatment 
records and the report of a June 2003 VA examination were 
obtained and associated with his claims file.  Inasmuch as 
this evidence has not been considered by the RO, and no 
waiver of such consideration is of record, the case must be 
returned to the RO for readjudication.  See Disabled American 
Veterans (DAV) v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board is also of the opinion that clarification by the 
examiner who conducted the June 2003 VA examination, with 
regard to the conclusion set forth in the report thereof, 
would be helpful.  That examination, conducted at the request 
of the Board, was intended to solicit a medical opinion as to 
whether the veteran's service-connected disorders (bilateral 
shoulder disorders, an asymptomatic right shoulder scar, and 
noncompensable defective hearing), either individually or in 
any combination thereof, rendered him unable to obtain and 
maintain any form of gainful employment.  The report, 
however, includes an opinion by the examiner that "the 
veteran is unable to maintain or obtain any gainful 
employment due to the fact that any employer would have to be 
aware of his preexisting shoulder condition."  (Emphasis 
added.)  This does not resolve the Board's concerns; an 
assumed response by a theoretical employer does not allow the 
Board to find that the criteria for the award of TDIU 
benefits are or are not satisfied.  Likewise, this report 
does not address the question of whether employment that did 
not require use by the veteran of his upper body could be 
maintained successfully.

In addition, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law, whereby the obligations of VA with respect to the duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished, as to his 
claim for TDIU benefits, with information pertaining to VA's 
obligations under the VCAA as defined by the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter should be 
addressed prior to any further appellate review of this case 
by the Board.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The VA physician who examined the 
veteran in June 2003 should be requested 
to review the veteran's claims file, and 
rendered an opinion as to whether either 
or both of the veteran's shoulder 
disorders, individually or collectively 
and/or in conjunction with an 
asymptomatic right shoulder scar and 
noncompensable defective hearing, render 
the veteran unable to obtain and maintain 
any form of gainful employment, 
regardless of any perceived bias by 
potential employers or any other factor 
that is not a medical assessment of the 
veteran's physical condition.  All 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examiner's report.  
The veteran's claims folder is to be made 
available to the examiner.

2.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

3.  Following completion of the above 
actions, the RO should review all 
evidence associated with the claims file 
subsequent to September 2002, when the 
Statement of the Case as to this claim 
was issued, and determine whether TDIU 
benefits can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC), and with the 
appropriate period of time within which 
to respond thereto, as established in DAV 
v. Principi, supra.  The case should then 
be returned to the Board for further 
review, as warranted.  The RO should also 
advise the veteran, in conjunction with 
the issuance of any SSOC, that any such 
time period may be waived if he so 
desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of the claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




